                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     SANDRA BROGE,                                     Case No. 17-cv-07131-BLF
                                   8                    Plaintiff,                         ORDER RE MOTION TO DISMISS
                                                                                           CLAIMS 1 AND 2 OF SECOND
                                   9             v.                                        AMENDED COMPLAINT; DENYING
                                                                                           MOTION AS TO CLAIM 1; AND
                                  10     ALN INTERNATIONAL, INC.,                          GRANTING MOTION AS TO CLAIM 2
                                                                                           WITHOUT LEAVE TO AMEND
                                  11                    Defendant.
                                                                                           [RE: ECF 61]
                                  12
Northern District of California
 United States District Court




                                  13          Defendant ALN International, Inc. moves to dismiss Claims 1 and 2 of Plaintiff Sandra
                                  14   Broge’s second amended complaint (“SAC”) under Federal Rule of Civil Procedure 12(b)(6). The
                                  15   Court has vacated the hearing that was scheduled for April 17, 2019, and taken the motion under
                                  16   submission without oral argument. See Order Submitting Motion, ECF 69.
                                  17          For the reasons discussed below, the motion is DENIED as to Claim 1 and GRANTED
                                  18   WITHOUT LEAVE TO AMEND as to Claim 2.
                                  19    I.    BACKGROUND
                                  20          Plaintiff alleges that she was implanted with a medical device designed, manufactured, and
                                  21   marketed by Defendant ALN International, Inc. (“ALN International”). The device – the ALN
                                  22   Optional Vena Cava Filter (“IVC Filter”) – was implanted on June 15, 2014 to treat deep vein
                                  23   thrombosis and pulmonary embolism. SAC ¶ 8. Those conditions can occur when blood clots
                                  24   travel from the blood vessels in the legs and pelvis through the inferior vena cava, or IVC, which
                                  25   is the vein that returns blood to the heart from the lower extremities. SAC ¶ 25. The IVC Filter is
                                  26   designed to trap and filter such blood clots. SAC ¶ 28.
                                  27          Defendant marketed the IVC Filter as safe and easy to remove after implantation. SAC ¶
                                  28   66. However, when Plaintiff’s physician attempted to remove the IVC Filter on November 9,
                                   1   2015, removal was impossible because the IVC Filter had perforated, and become embedded in,

                                   2   the vena cava wall. SAC ¶ 9. Plaintiff underwent a second surgery on March 6, 2016, at which

                                   3   time the IVC Filter was successfully removed. SAC ¶ 10. Plaintiff alleges that as a result of these

                                   4   events, she suffered permanent and lift-threatening injuries and incurred significant medical

                                   5   expenses. SAC ¶ 11.

                                   6           Plaintiff filed the original complaint, containing twelve claims, in the Santa Clara County

                                   7   Superior Court. Compl., Exh. A to Notice of Removal, ECF 1. Defendant removed the action to

                                   8   federal district court and filed a Rule 12(b)(6) motion. Through two rounds of motion practice and

                                   9   corresponding amendments, Plaintiffs’ claims have been whittled down to four claims set forth in

                                  10   the operative SAC: (1) strict products liability – inadequate warning; (2) strict products liability –

                                  11   manufacturing defect; (3) negligence; and (4) unjust enrichment. SAC, ECF 54.

                                  12           Defendant seeks dismissal of Claims 1 and 2, arguing that Plaintiff has failed to cure the
Northern District of California
 United States District Court




                                  13   defects in those claims described in the Court’s prior dismissal orders and that further amendment

                                  14   would be futile.

                                  15    II.    LEGAL STANDARD

                                  16           “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  17   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                  18   Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                  19   729, 732 (9th Cir. 2001)). While a complaint need not contain detailed factual allegations, it

                                  20   “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

                                  21   on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

                                  22   550 U.S. 544, 570 (2007)). A claim is facially plausible when it “allows the court to draw the

                                  23   reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                  24    III.   DISCUSSION

                                  25           A.     Strict Products Liability – Inadequate Warning (Claim 1)

                                  26           Claim 1 of the SAC alleges strict products liability based on inadequate warning.

                                  27   “California law places a duty on manufacturers to warn of a particular risk if it is known or

                                  28   knowable in light of the generally recognized and prevailing best scientific and medical
                                                                                           2
                                   1   knowledge available at the time of manufacture and distribution.” Rosa v. Taser Int’l, Inc., 684

                                   2   F.3d 941, 946 (9th Cir. 2012) (internal quotation marks, citation, and emphasis omitted). Under

                                   3   this standard, “the manufacturer is held to the knowledge and skill of an expert in the field; it is

                                   4   obliged to keep abreast of any scientific discoveries and is presumed to know the results of all

                                   5   such advances.” Carlin v. Superior Court, 13 Cal. 4th 1104, 1113 n.3 (1996). “A manufacturer

                                   6   cannot defeat liability because it did not review the relevant scientific literature.” Rosa, 684 F.3d

                                   7   at 946. However, “a manufacturer is not under a duty to warn of every report of a possible risk, no

                                   8   matter how speculative, conjectural, or tentative, because inundating the public indiscriminately

                                   9   with notice of any and every hint of danger would inevitably dilute the force of any specific

                                  10   warning given.” Id. (internal quotation marks, citation, and brackets omitted).

                                  11           “In cases involving medical devices, California applies the ‘learned intermediary’ doctrine

                                  12   which provides that the duty to warn runs to the physician, not the patient.” Hammarlund v. C.R.
Northern District of California
 United States District Court




                                  13   Bard, Inc., No. 2:15-CV-05506-SVW-JEM, 2015 WL 5826780, at *4 (C.D. Cal. Oct. 2, 2015).

                                  14   Thus a plaintiff alleging failure to warn regarding a medical device must allege that an adequate

                                  15   warning would have changed the physician’s decision to prescribe the product. Id.

                                  16           The Court previously dismissed this claim because Plaintiff focused on Defendant’s

                                  17   knowledge at the time she was implanted with the IVC Filter rather than the relevant time period

                                  18   when the IVC Filter was manufactured or distributed; Plaintiff’s allegations regarding Defendant’s

                                  19   knowledge were not supported by any facts showing that Defendants knew or should have known

                                  20   about the alleged risks in implanting the IVC Filter; and Plaintiff’s allegation that a warning would

                                  21   have altered her physician’s decision to prescribe the IVC Filter was wholly conclusory. Order

                                  22   Granting Motion to Dismiss FAC at 4, ECF 51. Defendant contends that SAC does not cure these

                                  23   deficiencies. The Court concludes that Plaintiff has added facts which are sufficient to state a

                                  24   claim for relief.

                                  25           Plaintiff now focuses on the correct time frame, when the IVC Filter was manufactured

                                  26   and distributed, rather than when it was implanted. SAC ¶ 86. Additionally, she now alleges

                                  27   factual bases for her assertion that Defendant knew or should have known that the IVC Filter

                                  28   posed a significant risk of failure. SAC ¶¶ 86-88. Specifically, she alleges that Defendant knew
                                                                                          3
                                   1   or should have known of risks posed by their product based on a July 9, 2009 “incident event

                                   2   report” and a 2013 case report published in The Journal of Vascular Medicine and Surgery. SAC

                                   3   ¶¶ 86-87. The 2009 incident event report described “an injury where the ALN filter had

                                   4   malfunctioned, requiring multiple snares to be used in attempts to retrieve the filter. Due to the

                                   5   defective design of the device, the specially designed hooks were not able to retrieve the device,

                                   6   and it was deemed unremovable after an exhaustive surgical attempt to do so.” SAC ¶ 88. The

                                   7   2013 case report described an incident in which an IVC Filter implanted in a Japanese man

                                   8   migrated to the right ventricle, causing new thrombi that were potentially fatal. SAC ¶ 87.

                                   9   Plaintiff’s allegations that an adequate warning would have altered her physician’s decision to

                                  10   prescribe the IVC Filter are still conclusory, but given Plaintiff’s other amendments to the claim

                                  11   and her allegation that she herself would not have consented to implantation of the device had her

                                  12   physician passed on a warning from Defendant, the Court is satisfied that the claim is adequately
Northern District of California
 United States District Court




                                  13   pled.

                                  14           Defendant argues that Plaintiff’s amendments are inadequate to show that Defendant knew

                                  15   or should have known that the IVC Filter put patients at risk, because the 2009 incident involved a

                                  16   design defect and the Court previously dismissed Plaintiff’s claim for design defect, and the 2013

                                  17   article described migration of the IVC Filter rather than the embedding of the IVC Filter in the

                                  18   vena cava wall, as happened to Plaintiff. The Court is not prepared to draw the distinctions argued

                                  19   by Defendant at the Rule 12(b)(6) stage. It may be that Defendant can show in appropriate motion

                                  20   or at trial that Defendant did not have actual or constructive knowledge of a risk sufficient to

                                  21   trigger a duty to warn. Those are questions for another day. At this stage, the Court concludes

                                  22   that Plaintiff’s factual allegations give rise to a reasonable inference that Defendant knew or

                                  23   should have known of risks created by its product which triggered a duty to warn.

                                  24           The motion to dismiss Claim 1 is DENIED.

                                  25           B.     Strict Products Liability – Manufacturing Defect (Claim 2)

                                  26           Claim 2 of the SAC alleges strict products liability based on manufacturing defect. “Under

                                  27   a strict products liability claim based on manufacturing defect, a plaintiff must allege that while a

                                  28   ‘suitable design is in place, [ ] the manufacturing process has in some way deviated from that
                                                                                         4
                                   1   design’ resulting in a defective product.” Hammarlund, 2015 WL 5826780, at *4 (citing In re

                                   2   Coordinated Latex, 99 Cal. App 4th 594, 613 (2002)). “Under the manufacturing defect theory,

                                   3   generally a manufacturing or production defect is readily identifiable because a defective product

                                   4   is one that differs from the manufacturer’s intended result or from other ostensibly identical units

                                   5   of the same product line.” Lucas v. City of Visalia, 726 F. Supp. 2d 1149, 1154 (E.D. Cal. 2010)

                                   6   (internal quotation marks and citation omitted). In order to state a claim, the plaintiff must explain

                                   7   how the product deviated from the manufacturer’s intended design or how it deviated from other

                                   8   seemingly identical products. Id. at 1155. “A bare allegation that the [product] had ‘a

                                   9   manufacturing defect’ is an insufficient legal conclusion.” Id.

                                  10          The Court previously dismissed this claim because Plaintiff had failed to allege facts from

                                  11   which it could be inferred that the IVC Filter was suitably designed, and that her unit deviated

                                  12   from such design. Order Granting Motion to Dismiss FAC at 5, ECF 51. Plaintiff still has not
Northern District of California
 United States District Court




                                  13   alleged facts indicating that the IVC Filter was suitably designed. To the contrary, she alleges

                                  14   facts giving rise to a reasonable inference that the IVC Filter was not suitably designed and that

                                  15   the medical issues she suffered were due to the design rather than her particular unit’s deviation

                                  16   from the design.

                                  17          Specifically, Plaintiff alleges that “[t]he ALN Optional Vena Cava Filter is designed with

                                  18   legs (or struts) if differing lengths to avoid intertwining in the introduction catheter, however this

                                  19   feature makes the device more susceptible to post-implantation perforation, penetration, or

                                  20   intertwining with other veins and/or tissue.” SAC ¶ 48, ECF 54. Moreover, the anchoring barbs

                                  21   located on the IVC Filter’s struts “are particularly susceptible to perforation.” SAC ¶ 52.

                                  22   “Additionally, the ALN Optional Vena Cava Filter and Extraction Kit is intended as a removable

                                  23   filter with a special tool for ease of retrieval, however the device must remain in perfect

                                  24   placement, or the retrieval hook will be unable to latch properly, rending removal difficult, if not

                                  25   impossible.” Id. The IVC Filter was “designed in such way that when exposed to expected and

                                  26   reasonably foreseeable in-vivo conditions the devices will fracture, migrate, tilt, perforate internal

                                  27   organs and vasculature, and lead to the formation of thromboembolism and pulmonary embolism.”

                                  28   SAC ¶ 53. “The anchoring mechanism of the ALN Optional Vena Cava Filter is also insufficient
                                                                                          5
                                   1   to prevent tilting and migration post-placement.” SAC ¶ 54. “The configuration of the Inferior

                                   2   vena cava (‘IVC’) filters also renders them prothrombotic. This means that the ALN Optional

                                   3   Vena Cava Filter actually lead to the formation of thromboembolism and pulmonary emboli – the

                                   4   exact condition that these devices are meant to prevent.” SAC ¶ 55.

                                   5          Plaintiff alleges that “[t]he ALN Vena Cava Filter implanted in plaintiff suffered a

                                   6   manufacturing defect because it did not conform to the suitable design mentioned above.” SAC ¶

                                   7   100. As discussed, no “suitable design” is identified in the SAC. Plaintiff alleges that Defendant

                                   8   “manufactured the hardware used in the device implanted in the Plaintiff, such that it failed to

                                   9   meet specifications as to the appropriate metal content, strength, and number of inclusions, which

                                  10   substantially increased the risk of fatigue failure, perforation, and migration in each device.” SAC

                                  11   ¶ 102. However, Plaintiff provides absolutely no information regarding such specifications.

                                  12          While the Court recognizes that it can be difficult for a plaintiff to allege details regarding
Northern District of California
 United States District Court




                                  13   the manner in which a particular device deviated from the design, Plaintiff has not come close to

                                  14   alleging that the IVC Filter was suitably designed or how the unit implanted in her deviated from

                                  15   such design. To the contrary, all of her allegations suggest that her medical issues derived from

                                  16   the design itself. Accordingly, Claim 2 is subject to dismissal.

                                  17          Having made that determination, the Court must decide whether leave to amend is

                                  18   warranted. Leave ordinarily must be granted unless one or more of the following factors is

                                  19   present: (1) undue delay, (2) bad faith or dilatory motive, (3) repeated failure to cure deficiencies

                                  20   by amendment, (4) undue prejudice to the opposing party, and (5) futility of amendment. Foman

                                  21   v. Davis, 371 U.S. 178, 182 (1962); see also Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d

                                  22   1048, 1052 (9th Cir. 2003) (discussing Foman factors). The Court finds no undue delay (factor 1)

                                  23   or bad faith (factor 2). However, despite the Court’s prior orders dismissing the original

                                  24   complaint and the FAC with guidance regarding amendment, Plaintiff still has not alleged a viable

                                  25   claims for manufacturing defect (factor 3). Granting further opportunity to amend would impose

                                  26   undue prejudice on Defendant (factor 4) where it appears that amendment would be futile (factor

                                  27   5). The Court thus concludes that further leave to amend is not warranted.

                                  28          Claim 2 is DISMISSED WITHOUT LEAVE TO AMEND.
                                                                                         6
                                   1    IV.   ORDER

                                   2          Defendant’s motion to dismiss is DENIED as to Claim 1 for strict products liability based

                                   3   on inadequate warning, and GRANTED WITHOUT LEAVE TO AMEND as to Claim 2 for strict

                                   4   products liability based on manufacturing defect.

                                   5

                                   6   Dated: May 13, 2019

                                   7                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       7
